J-S08013-21

                                   2021 Pa. Super. 98

    COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                         OF PENNSYLVANIA
                             Appellee

                        v.

    ARTHUR LEE BELLAMY

                             Appellant                  No. 281 MDA 2020


         Appeal from the Judgment of Sentence Entered March 27, 2018
             In the Court of Common Pleas of Lackawanna County
               Criminal Division at No.: CP-35-CR-0001336-2016


BEFORE: STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

OPINION BY STABILE, J.:                                 FILED MAY 14, 2021

        Appellant Arthur Lee Bellamy appeals the March 27, 2018 judgment of

sentence entered in the Court of Common Pleas of Lackawanna County (“trial

court”), following the nunc pro tunc reinstatement of his direct appeal rights.

Upon review, we affirm.

        On April 6, 2016, Dunmore Borough Police Department charged

Appellant with possession with intent to deliver (“PWID”) (heroin), conspiracy

to commit PWID, possession of a controlled substance (heroin), and

possession of drug paraphernalia.1             The affidavit of probable cause

accompanying the complaint alleged:

        On April 5, 2016 at approximately 2110 hours, members of the
        Dunmore Police Department, Lackawanna County District
____________________________________________


*   Former Justice specially assigned to the Superior Court.
135 P.S. § 780-113(a)(30), 18 Pa.C.S.A. § 903(a)(1), and 35 P.S. § 780-
113(a)(16), and (32), respectively.
J-S08013-21


       Attorney’s Office Detectives and members of the Lackawanna
       County Drug Task Force executed a search warrant, approved by
       Deputy District Attorney Michael Ossont and out of the office of
       the District Judge Paul Ware, at the Econo Lodge 1175 Kane Street
       Scranton PA (Room # 229). As Drug Task Force members
       prepared to make entry to room # 229, they encountered a white
       male (later identified as John Bell) opening the door to the room.
       Detectives then made entry into the room and encountered
       [Appellant] and Avette [McNeil2] near the bed area. All suspects
       were taken into custody and made aware of their rights, which
       they verbally stated they understood.

       Detectives then began a search of the room (# 229), where . . .
       Detective Corey Condrad recovered a plastic zip-lock bag
       containing 10 glassine bags of suspected heroin and $2,519.00 of
       US currency located in the dresser drawer near the beds.
       [Detective Condrad] then recovered a men’s black Nike sneaker
       on the floor near the bed. Inside the sneaker, [he] recovered a
       plastic zip-lock bag containing 400 glassine bags of suspected
       heroin. Officer Golden (SPD) recovered a womens [(sic)] purse
       on top of the bed. Inside the purse Officer Golden recovered 1
       glassine bag of heroin and a plastic bag containing rubber bands.
       [Detective Condrad] then recovered a Samsung cellular phone
       and two LG cellular phones, along with $21.00 of US currency on
       top of the bed. [Appellant] stated that the Samsung phone
       belonged to him. All items were photographed at their location.
       All suspects were then transported to the Dunmore Police
       Headquarters.

       At Dunmore Police Headquarters, Detective [Harold] Zech
       recovered 5 bags of suspected heroin from inside Bell’s under
       ware [(sic)], during a further search incident to arrest. [Detective
       Condrad] field tested the heroin with positive results.         The
       Samsung cellular phone was identified as the “target[”] cellular
       phone used by [Appellant] in this investigation. Also, a sum of US
       currency was identified as pre-recorded, serialized US currency
       also used during this investigation. [Appellant], Bell, and [McNeil]
       were then transported to the Lackawanna County Processing
       Center on drug charges.

____________________________________________


2 Avette’s last name is spelled various different ways in the certified record.
For instance, she is referred to as “Maneil” and “McNeal.” We, however, will
refer to her as McNeil herein.

                                           -2-
J-S08013-21


       All items seized in the investigation were entered and secured into
       evidence and the heroin will be sent to PSP Wyoming Crime Lab
       for further testing.


Affidavit of Probable Cause, 4/6/16 (sic). The charges were held for court.

On October 21, 2016, Appellant filed an “Omnibus Pretrial Motion,” seeking to

suppress communication intercepted through the Wiretapping and Electronic

Surveillance Control Act (the “Wiretap Act”), 18 Pa.C.S.A. §§ 5701-5782.

Additionally, he sought to suppress evidence recovered in the room at the

Econo Lodge because of the police officers’ alleged failure to comply with

Pa.R.Crim.P. 207, which codifies the knock and announce rule.3

       The trial court conducted a hearing on the pretrial motion, which

spanned two days.          At the hearing, the Commonwealth presented the

testimony of three police officers. First, the Commonwealth called to the stand

Detective Condrad. N.T. Suppression, ,4/10/17, at 3. He testified that he had

been employed by the Dunmore Police Department for approximately two

years. Id. Describing his duties, Detective Condrad testified:

       I’m assigned to the drug unit there. Some of my duties are
       meeting with confidential informants, interviewing those
       informants, finding out who is selling narcotics. Once we find out,
       we arrange controlled purchases either in an undercover capacity
       or have informants go and purchase those narcotics. We also
       execute search warrants prior to those operations.


____________________________________________


3 Appellant did not identify the officers’ alleged violation of Rule 207 as a
separate basis for seeking suppression. We, however, overlook this omission,
because the facts contained in his omnibus pretrial motion sufficiently
subsumed this issue, and Appellant subsequently discussed it with specificity
in his brief in support of the pretrial motion.

                                           -3-
J-S08013-21
Id. at 3-4. Detective Condrad testified that he has been involved in over 500

drug investigations. Id. at 4. He further testified that at 7:00 p.m., on April

5, 2016, he, along with Detectives John Munley and Zech, met with a

confidential informant (“CI”) about heroin sales in the City of Scranton.4 Id.

at 4, 19. The CI informed them that

       he or she could purchase heroin from a black male known to the
       informant by the street alias Bo. The informant gave a description
       of Bo as a black male, heavyset, approximately 6’2, in his 30s.
       Detectives were familiar with an Arthur Bellamy [(Appellant)] from
       prior investigations who goes by the street alias Bo.          The
       informant later stated that Bo was selling heroin out of Room 229
       at the Econo Lodge. I then obtained a JNET photograph of
       Bellamy. I provided that photograph to the informant. The
       informant then positively identified Bellamy as Bo, the person
       selling heron from [Room] 229.
Id. at 4-5.    According to Detective Condrad, the CI provided them with a

cellular phone number for purposes of contacting [Appellant]. Id. at 5.

Detective Condrad testified that he relayed the information to Deputy District

Attorney Ossont, who consensualized the CI. Id. “After the consensualization

was over, the [CI] placed an intercepted and recorded phone call to

[Appellant]. During the phone call, [Appellant] agreed to meet with the [CI]

at Room 229 to sell him or her a quantity of heroin.” Id. Detective Condrad

recalled that after the phone call, the CI and his or her vehicle were

“thoroughly searched for currency and contraband.” Id. at 6.   Detective



____________________________________________


4 Detective Condrad testified that Detectives Zech and Munley had worked
previously with the CI. N.T. Suppression, 4/10/17, at 31.

                                           -4-
J-S08013-21



Condrad testified that he provided the CI with $100.00 of pre-recorded and

serialized US currency to effectuate the heroin purchase from Appellant. Id.

        He further testified that, thereafter, he and Detective Zech established

surveillance near Room 229 at the Econo Lodge. Id. “I then kept the [CI]

under surveillance as he or she travelled from the District Attorney’s Office to

the Econo Lodge.” Id. Detective Condrad recalled that “Detective Zech then

kept the [CI] under surveillance as he or she entered the room of 229. Within

a few minutes that [CI] was observed exiting that room where he or she then

met with me and handed me ten glassine bags of suspected heroin,” which

field tested positive. Id. at 6-7. According to Detective Condrad, the CI did

not meet anyone else on his or her way to or from Room 229. Id. at 7.

        Detective Condrad recalled that, after the contraband that the CI

purchased from Appellant field tested positive for heroin, Detective Munley

prepared and applied for a search warrant for Room 229, which was signed

by Magistrate Paul Ware and approved by Deputy District Attorney Ossont.
Id. Detective Condrad testified that they executed the search warrant on the

same day (April 5, 2016) at 9:10 p.m. Id. Describing the events leading up

to the search, Detective Condrad recalled:

        We observed a white male exit [Room 229]. That male was later
        identified as John Bell. Mr. Bell was detained. He was given his
        Miranda[5] warnings which he verbally stated he understood. We
        then made entry into that room where we encountered [Appellant]
        and [Ms. McNeil] inside the room near the bed.

____________________________________________


5   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -5-
J-S08013-21
Id. at 7-8. Detective Condrad clarified that, as they were approaching and

the door opened, they “could see there was [(sic)] additional occupants beside

Mr. Bell inside the room.” Id. at 8. He testified that the occupants inside

were able to see him and he was wearing a tactical police vest, i.e., a “bullet

proof vest that says Police on the front of it.” Id.

      Detective Condrad further testified that when they entered the room,

the police officers said “search warrant.” Id. They, however, did not knock

on the door, because it opened. Id. Detective Condrad stated that “[o]nce

[Appellant] and Mr. Bell observed us, we were in fear that they might destroy

evidence or for officer safety that they might have a weapon, therefore, we

entered the room without knocking.” Id. at 8-9. The occupants, Appellant

and Ms. McNeil, were detained. Id. at 9. Thereafter, according to Detective

Condrad, Appellant and Ms. McNeil were Mirandized and the room was

searched pursuant to the search warrant. Id. The police recovered narcotics,

which later tested positive for heroin, U.S. currency, including the $100 in pre-

recorded and serialized U.S. currency provided to the CI, and three cell

phones. Id. at 9-10.    Detective Condrad testified that Appellant claimed

ownership of the Samsung cell phone. Id. at 9.

      On cross-examination, Detective Condrad confirmed that he had known

Mr. Bell prior to encountering him during the execution of the search warrant

in this case. Id. at 12. Detective Condrad clarified that when Mr. Bell exited

Room 229, he did not close the door and that the door was open. Id. He

explained that Mr. Bell was detained and Mirandized in the “doorway portion”

                                      -6-
J-S08013-21



of the room. Id. at 13. Detective Condrad stated that Mr. Bell “was brought

out of the room and then to make way for the detectives to enter the room.”
Id. According to Detective Condrad, Appellant and Ms. McNeil observed the

police taking Mr. Bell and putting him in handcuffs. Id. When asked how

much was the door open, Detective Condrad replied “[e]nough for me to see

into the room.” Id. Detective Condrad explained:

      This was all happening very quickly, if you can imagine, somebody
      coming out of the room. We were – we were ready to make entry
      into that room using a ramming device. Once that door opened,
      Mr. Bell walked out. He was immediately handcuffed, taken out
      of the way, given his Miranda warnings at the time we entered
      the room.
Id. at 13-14.

      The Commonwealth next presented the testimony of Detective John

Munley.   N.T. Suppression, 7/24/17, at 4.       Detective Munley agreed with

Detective Condrad’s account of what transpired at the Econo Lodge on April

5, 2016. Id. at 7. Detective Munley recalled that “[a]s [Mr. Bell] was exiting

the room, we were entering.     It was happening simultaneously.     We were

approaching the room as he exited.” Id.   Explaining the reason for the

officers’ failure to knock, Detective Munley stated:

      Well, here’s what happened. Again, we were about to go up,
      knock on the door, announce, but as we were approaching [Mr.
      Bell] exited. He saw us. We were right next to the door, so the
      occupants in the room also saw us. We yelled, “Police. Get on
      the ground.” And we took them into custody along with Mr. Bell.




                                     -7-
J-S08013-21
Id. at 7-8. Detective Munley recalled that Mr. Bell was not taken into custody

and Mirandized prior to their entry into Room 229, because “[w]e wouldn’t

have had time for that.” Id. at 8. He explained that “[i]t happened so fast.

He’s coming out of the room. He’s grabbed, taken into custody as others

enter.” Id. Detective Munley testified that he did not have any information

indicating the presence of weapons in the room prior to entering it. Id. When

asked whether he had any “specific facts to indicate” that Appellant was about

to destroy narcotics, Detective Munley replied:

      As far as the weapons and destruction of evidence, the only thing
      I have is my training, knowledge, education, and experience in
      over a thousand drug investigations where it’s common for drug
      dealers to both carry weapons and destroy evidence if they have
      a chance.

       ....

      No, we were in so fast [Appellant] didn’t have a chance. The door
      was open.
Id. at 8-9. According to Detective Munley, Appellant did not have a chance

to make any furtive movements. Id.

      Lastly, the Commonwealth called to the stand Detective Harold Zech.
Id. at 11.    Recalling the circumstances surrounding the execution of the

search warrant, Detective Zech testified:

      Our entry team arrived at the hotel, the Econo Lodge, exited our
      vehicles, formed a stack, which is basically a line of officers, given
      a specific duty. I had a ram with me in case we had to force entry
      into the hotel room. We proceeded to the second floor of the
      hotel, approached the door. And as we approached, we had a
      person exiting the room. I believe his name was Bell. He was
      detained, forced to the last person in the stack. And being that


                                      -8-
J-S08013-21


      the door was open, we could clearly see persons inside. We
      announced our presence and entered the room.       We were
      compromised at that point.
Id. at 12-13. Upon entering Room 229, according to Detective Zech, they

detained Appellant and Ms. McNeil. Id. at 13. Detective Zech recalled that,

because he was one of the first officers approaching the door, he personally

announced their presence. Id.   When asked whether he indicated to any

occupants his purpose for being there, Detective Zech replied that “[i]t was

pretty obvious after they were placed in handcuffs and they were notified that

this was a search warrant.” Id. at 13. He testified that he did not observe

any attempts by the occupants of Room 229 to destroy evidence. Id. at 14.

      In response, Appellant testified on his own behalf. Id. at 15. Describing

what happened that night, he stated:

      As Mr. Bell was leaving, he was opening the door. And when he
      was opening the door, the officers was [(sic)] waiting outside the
      door. When they seen he was opening the door they busted in
      the door. They yelled, “Police”, and they ran straight to me. They
      took Mr. Bell. They ran straight to me, took me down, and put
      me in cuffs. And they did the same thing with Ms. McNeil.
Id. at 16. Appellant testified that the police did not give him any type of

opportunity to surrender peacefully. Id. He further testified that the police

did not knock and announce their presence. Id.

      Q. How much was the door opened?

      A. Mr. Bell was – he was opening the door. The door wasn’t open.
      He was opening the door to leave and they was out there.

      Q. And then what happened as he’s opening the door?




                                     -9-
J-S08013-21


       A. As he’s opening the door they were squatted by the door.[6]
       And that’s when they seen him opening the door they seen me,
       they ran in. They bust right through the door and came in.

       Q. And did they go directly to your location?

       A. Pretty much. They did grab Mr. Bell, but they ran straight to
       me.

       Q. And are you taken into custody at that point?

       A. Yes.

       Q. Handcuffed?

       A. Yes.
Id. at 17 (emphasis added). On cross-examination, Appellant acknowledged

that he could see the police and they could see him when they took Mr. Bell

out. Id. at 18.

       Following the hearing, the trial court denied Appellant’s omnibus pretrial

motion on October 27, 2017. On December 4, 2017, Appellant waived his

right to a jury trial and proceeded to a stipulated bench trial.7 The trial court

found Appellant guilty to PWID, conspiracy, possession of a controlled

substance, and possession of drug paraphernalia. On March 27, 2018, the

trial court sentenced Appellant to an aggregate sentence of 30 to 60 months’


____________________________________________


6Appellant clarified that he saw the police prior to their entry into Room 229
when they were squatted by the door as Mr. Bell was opening it. N.T.
Suppression, 7/24/17, at 18.
7 Appellant specifically requested and, the trial court agreed, that he be
permitted to retain his appellate rights on the suppression issue. N.T. Trial,
12/4/17, at 3.



                                          - 10 -
J-S08013-21



imprisonment, followed by two years of state probation.8 Appellant did not

file any post-sentence motion. Appellant, however, timely appealed. The trial

court directed Appellant to file a Pa.R.A.P. 1925(b) statement of errors

complained of on appeal. Appellant complied. On June 22, 2018, this Court

dismissed Appellant’s appeal for failure to comply with Pa.R.A.P. 3517, relating

to docketing statement.

       On December 31, 2018, Appellant pro se filed a petition under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46. The PCRA court

appointed counsel, who, on March 25, 2019, filed an amended petition, raising

a claim for ineffective assistance of trial counsel. In specific, Appellant argued

that but for counsel’s failure to file a docketing statement, his direct appeal

would not have been dismissed. As a result, Appellant sought nunc pro tunc

reinstatement of his direct appeal rights. The PCRA court granted relief on

January 17, 2020.

       On February 10, 2020, Appellant filed a notice of appeal nunc pro tunc.

The trial court directed Appellant to file a Rule 1925(b) statement. Appellant

raised four assertions of error, challenging the denial of his omnibus pretrial

motion. On November 20, 2020, the trial court issued a Pa.R.A.P. 1925(a)

opinion, concluding that Appellant is not entitled to relief.

       On appeal, Appellant presents two issues for our review.



____________________________________________


8The trial court did not impose a sentence for conspiracy, possession of heroin
or possession of drug paraphernalia.

                                          - 11 -
J-S08013-21


      [I.] Whether the trial court erred in denying Appellant’s motion to
      suppress evidence seized pursuant to a search warrant on the
      basis that law enforcement violated the knock [and announce
      rule] as required by Pennsylvania Rules of Criminal Procedure 207
      and Article 1, § 8 of the Pennsylvania Constitution?

      [II.] Whether the trial court's denial of Appellant’s motion to
      suppress evidence on the basis that the intercept was not
      supported by reasonable grounds to suspect criminal activity was
      supported by the record and free from legal error?

Appellant’s Brief at 2 (unnecessary capitalizations omitted).

      In reviewing appeals from an order denying suppression, our standard

of review is limited to determining

      whether [the trial court’s] factual findings are supported by the
      record and whether [its] legal conclusions drawn from those facts
      are correct. When reviewing the rulings of a [trial] court, the
      appellate court considers only the evidence of the prosecution and
      so much of the evidence for the defense as remains
      uncontradicted when read in the context of the record as a whole.
      When the record supports the findings of the [trial] court, we are
      bound by those facts and may reverse only if the legal conclusions
      drawn therefrom are in error.


Commonwealth v. Griffin, 116 A.3d 1139, 1142 (Pa. Super. 2015). Our

scope of review is limited to the evidence presented at the suppression

hearing. In re interests of L.J., 79 A.3d 1073, 1088-89 (Pa. 2013).

      Appellant first argues that the trial court erred in denying his

suppression motion because the evidence adduced at the suppression hearing

established that the police failed to comply with the knock and announce rule

when they entered Room 229 before, or simultaneous to, announcing their

identity and failed to announce their authority or purpose. Appellant’s Brief

at 6-7. Additionally, Appellant claims that the Commonwealth failed to satisfy


                                      - 12 -
J-S08013-21



any of the four exigent circumstances to justify the officers’ noncompliance

with the knock and announce rule. Id. at 7.

       The Commonwealth seemingly concedes that the police officers failed to

comply with the knock and announce rule,9 but invokes an exception to justify

the officers’ noncompliance. Commonwealth’s Brief at 10. Particularly, the

Commonwealth claims that the officers “were virtually certain that the

occupants of the motel room already knew their purpose when the officers

entered the room without knocking and announcing their purpose.” Id.

(emphasis in original).

       We explained the knock and announce rule in Commonwealth v.

Frederick, 124 A.3d 748 (Pa. Super. 2015), appeal denied, 138 A.3d 2 (Pa.

2016):

       Pennsylvania Rule of Criminal Procedure 207 codifies the “knock
       and announce” rule:

              (A) A law enforcement officer executing a search
              warrant shall, before entry, give, or make reasonable
              effort to give, notice of the officer’s identity, authority,
              and purpose to any occupant of the premises specified
              in the warrant, unless exigent circumstances require
              the officer’s immediate forcible entry.[10]

              (B) Such officer shall await a response for a
              reasonable period of time after this announcement of
____________________________________________


9 Given the Commonwealth’s concession, we decline to address separately
Appellant’s argument that the police officers’ failed to comply with Rule 207
(knock and announce rule).
10 Forcible entry is “any unannounced entry, regardless of the actual force
used.” Commonwealth v. Duncan, 390 A.2d 820, 824 (Pa. Super. 1978)
(citing Sabbath v. United States, 391 U.S. 585 (1968)).


                                          - 13 -
J-S08013-21


              identity, authority, and purpose, unless exigent
              circumstances require the officer’s immediate forcible
              entry.

              (C) If the officer is not admitted after such reasonable
              period, the officer may forcibly enter the premises and
              may use as much physical force to effect entry therein
              as is necessary to execute the search.

        Pa.R.Crim.P. 207.[11] “Although this rule is frequently referred to
        as ‘knock and announce,’ the rule actually imposes no specific
        obligation to knock.” Commonwealth v. Walker, 874 A.2d 667,
        671 (Pa. Super. 2005) (quoting Commonwealth v. Doyen, 848
A.2d 1007, 1012 (Pa. Super. 2004)). Nonetheless, the rule
        requires that police officers announce their identity, purpose and
        authority and then wait a reasonable amount of time for the
        occupants to respond prior to entering any private premises.[12]
        Commonwealth v. Crompton, 682 A.2d 286, 288 (Pa. 1996).
        This requirement, however, will be relaxed only in the presence of
        exigent circumstances. Carlton, 701 A.2d at 148. Our Supreme
        Court has recognized only four exigent circumstances:


____________________________________________


11 Rule 207 came about in 2000 as a result of the renumbering of Rule 2007,
its predecessor. Rule 207 was amended, effective April 1, 2001. The
amendments to Rule 207 were minor and did not substantially change the
import of the rule.
12   Discussing the genesis of the rule, our Supreme Court explained:

        The “knock and announce” rule’s origins pre-date the United
        States Constitution. It was born in English Common Law and was
        subsequently adopted in America. In recent times, the “knock
        and announce” rule has assumed a Constitutional dimension.
        Both our Supreme Court and United States Supreme Court have
        held that the Fourth Amendment’s prohibition against
        unreasonable searches and seizures applies to the manner of a
        warrant’s execution. Even a valid warrant may not be executed
        in an unreasonable manner; unreasonableness is determined on
        a case-by-case basis.

Commonwealth v. Carlton, 701 A.2d 143, 147 (Pa. 1997) (citations and
some quotations marks omitted).




                                          - 14 -
J-S08013-21


              1. the occupants remain              silent   after   repeated
              knocking and announcing;

              2. the police are virtually certain that the
              occupants of the premises already know their
              purpose;

              3. the police have reason to believe that an
              announcement prior to entry would imperil their
              safety; [or13]

              4. the police have reason to believe that evidence is
              about to be destroyed.

       Commonwealth v. Chambers, 598 A.2d 539, 541 (Pa. 1991);
       accord Commonwealth v. Means, 614 A.2d 220, 222 (Pa.
       1992); Crompton, 682 A.2d at 288; Carlton, 701 A.2d at 147.
       [ . . .]. [To invoke an exception, police must possess only “a
       reasonable suspicion that one of these grounds is present.”
       Commonwealth v. Kane, 940 A.2d 483, 489 (Pa. Super. 2007),
       appeal denied, 951 A.2d 1161 (Pa. 2008) (emphasis added).]

             “The purpose of the ‘knock and announce’ rule is to prevent
       violence and physical injury to the police and occupants, to protect
       an occupant’s privacy expectation against the unauthorized entry
       of unknown persons, and to prevent property damage resulting
       from forced entry.” Chambers, 598 A.2d at 541. The purpose of
       the rule may be achieved only through police officers’ full
       compliance. See id. Indeed, our Supreme Court has held that
       “in the absence of exigent circumstances, forcible entry without
       announcement of [identity, authority and] purpose violates Article
       I, Section 8 of the Pennsylvania Constitution, which proscribes
       unreasonable searches and seizures.” Carlton, 701 A.2d at 148
       (“In a free society, the mere presence of police does not require
       an individual to throw open the doors to his house and cower
       submissively before the uniformed authority of the state.”). Our
____________________________________________


13 Even though the exigencies are enumerated with the conjunctive “and,”
courts have held that “any one of the instances justifies noncompliance with
the knock and announce rule.” Commonwealth v. Piner, 767 A.2d 1057,
1059 n.1 (Pa. Super. 2000) (holding that the second exigency applied because
“a uniformed officer stood under a porch light and engaged the attention of at
least several occupants with an announcement of his identity, authority, and
purpose”).

                                          - 15 -
J-S08013-21


          Supreme Court has determined that “the remedy for
          noncompliance with the knock and announce rule is always
          suppression.” Crompton, 682 A.2d at 290 (emphasis added).

                During a suppression hearing, the Commonwealth bears the
          burden of proving that the police seized evidence without violating
          defendant’s constitutional rights. Id. at 288.         “The
          Commonwealth can satisfy its burden by establishing either that
          the police complied with the knock and announce rule or that the
          circumstances satisfied an exception.” Id. (emphasis added).

Frederick, 124 A.3d at 754 (emphasis added).

          Instantly, based upon our review of the record, as detailed above, we

agree with the Commonwealth.              The trial court did not err in denying

Appellant’s suppression motion because the Commonwealth established an

exception to the knock and announce rule.              Under the totality of the

circumstances of this case, the Commonwealth demonstrated that the officers

possessed reasonable suspicion to believe that knock and announce would be

futile.    The officers were virtually certain that Appellant (and Ms. McNeal)

already knew their purpose when he (or they) observed them outside of Room

229.14      As the trial court found, the officers executed the search warrant

shortly after the CI engaged in a controlled buy of heroin from Appellant, and

Appellant obviously knew he was in possession of a large quantity of illegal

drugs. When the officers were approaching Room 229, they encountered Mr.

Bell who was exiting that room. The trial court found that the “officers were

____________________________________________


14 The Commonwealth correctly points out that the second exigency to justify
the noncompliance with the knock and announce rule requires that the police
and not Appellant be virtually certain that Appellant already knew the purpose
of the police presence.

                                          - 16 -
J-S08013-21



not given the chance to knock” because of Mr. Bell’s opening the door and

exiting the room. Trial Court Opinion, 11/30/17, at 13. Thus, as Mr. Bell was

exiting the room, the door to Room 229 was sufficiently ajar for Appellant to

observe the officers,15 who were attired in tactical vests displaying the word

“police”, squatting outside the room. Appellant further observed the officers

detain Mr. Bell, announce their presence by shouting police, and enter the

room. Again, given the circumstances of this case, we cannot disagree with

the trial court’s conclusion that the officers were virtually certain that

Appellant already knew of the officers’ purpose when he observed them

outside of Room 229. Appellant does not obtain relief.16

        We now turn to Appellant’s second argument that the trial court erred

in denying his suppression motion because the interception was not supported

by reasonable grounds to suspect criminal activity.17 Appellant’s Brief at 23.

Specifically, Appellant claims that the information provided by the CI to the

detectives prior to the interception “was not supported by reasonable grounds




____________________________________________


15   Similarly, the officers observed Appellant and Ms. McNeil near the bed area.
16 In light of the disposition of this case, we need not address whether the
officers entered Room 229 in good faith. We note, however, that the good
faith exception to the exclusionary rule does not exist under the Pennsylvania
Constitution. Frederick, 124 A.3d at 756.
17 Appellant concedes that he does not question that all procedures set forth
in the Wiretap Act were followed to obtain the wiretap. Appellant’s Brief at
24-25.



                                          - 17 -
J-S08013-21



to suspect criminal activity.”18 Id. at 25. Appellant claims that Detective

Condrad did not receive an abundance of information from the CI. In support,

Appellant points out that Detective Condrad did not know whether the CI had

any illicit dealings with Appellant. Id. at 27. Appellant also notes that the CI

neither claimed to have purchased narcotics from Appellant prior to meeting

with the detectives, nor explained how he learned that Appellant was selling

drugs from the Econo Lodge. Id.     Moreover, Appellant argues that the

detectives did not conduct any independent investigation into Appellant prior

to seeking a consensual wiretap. Id.

       We previously have explained that the Wiretap Act

       is a pervasive scheme of legislation which suspends an individual’s
       constitutional rights to privacy only for the limited purpose of
       permitting law enforcement officials, upon a showing of probable
       cause, to gather evidence necessary to bring about a criminal
       prosecution and conviction. The statute sets forth clearly and
       unambiguously by whom and under what circumstances these
       otherwise illegal practices and their derivative fruits may be used.


Commonwealth v. Glass, 200 A.3d 477, 483 (Pa. Super. 2018), appeal

denied, 216 A.3d 226 (Pa. 2019). The Wiretap Act, however, provides an

exception, which allows law enforcement to utilize wiretaps without obtaining

prior judicial approval when one of the parties to the conversation provides

consent. Id.

____________________________________________


18 Appellant did not challenge the CI’s reliability before the trial court. Any
argument now presented on this issue is waived. See Pa.R.A.P. 302(a)
(“Issues not raised in the lower court are waived and cannot be raised for the
first time on appeal.”).

                                          - 18 -
J-S08013-21



     Section 5704, relating to exceptions to prohibition of interception and

disclosure of communications, provides in relevant part:

     It shall not be unlawful and no prior court approval shall be
     required under this chapter for:

          ....

        (2) Any investigative or law enforcement officer or any
        person acting at the direction or request of an investigative
        or law enforcement officer to intercept a wire, electronic or
        oral communication involving suspected criminal activities,
        including, but not limited to, the crimes enumerated in
        section 5708 (relating to order authorizing interception of
        wire, electronic or oral communications), where:

              ....

           (ii) one of the parties to the communication has given
           prior consent to such interception. However, no
           interception under this paragraph shall be made
           unless the Attorney General or a deputy attorney
           general designated in writing by the Attorney General,
           or the district attorney, or an assistant district
           attorney designated in writing by the district attorney,
           of the county wherein the interception is to be
           initiated, has reviewed the facts and is satisfied that
           the consent is voluntary and has given prior approval
           for the interception; however, such interception shall
           be subject to the recording and record keeping
           requirements of section 5714(a) (relating to recording
           of intercepted communications) and that the Attorney
           General, deputy attorney general, district attorney or
           assistant district attorney authorizing the interception
           shall be the custodian of recorded evidence obtained
           therefrom[.]

18 Pa.C.S.A. § 5704(2)(ii).

     “In determining whether the approval of a consensual wiretap was

proper, this Court has determined that police officers must articulate



                                    - 19 -
J-S08013-21



‘reasonable grounds’ for the monitoring and the Attorney General or the

district attorney must verify that that these reasonable grounds exist.”

Commonwealth v. McMillan, 13 A.3d 521, 525 (Pa. Super. 2011), appeal

denied, 27 A.3d 244 (Pa. 2011); see also Commonwealth v. Taylor, 622
A.2d 329, 333 (Pa. Super. 1993) (explaining that reasonable grounds existed

to support a consensual wiretap when, prior to the interception, the informant

provided police with abundant information about his illegal dealings with the

defendant and the assistant attorney general interviewed the informant to

verify the existence of the reasonable grounds).

      Here, given the totality of the circumstances present in this case, we

conclude that the trial court did not err in denying Appellant’s suppression

motion based upon his argument that the interception was unsupported by

reasonable grounds. Here, the detectives articulated reasonable grounds for

monitoring. The CI approached the detectives with specific information about

an individual selling heroin from his motel room. Specifically, the CI informed

the detectives that a heavyset black male, in his 30s and approximately 6 feet

and 2 inches tall, was selling heroin from Room 229 at the Econo Lodge. Not

only did the CI provide the detectives with the individual’s phone number, but

also shared with them his street alias, Bo. The detectives determined that Bo

was Appellant’s alias, with whom they were familiar from prior investigations.

The detectives then printed out a picture of Appellant from JNET and the CI

positively identified him as Bo. Thus, based on these facts, and the officers’

prior knowledge of Appellant, they possessed reasonable grounds for

                                    - 20 -
J-S08013-21



monitoring.19     Moreover, Deputy District Attorney Ossont confirmed these

facts and consensualized the CI prior to intercepting and recording the CI’s

communication with Appellant. Under these circumstances, Appellant is not

entitled to relief.

       For the foregoing reasons, we cannot conclude that the trial court erred

in denying Appellant’s omnibus pretrial suppression motion.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/14/2021




____________________________________________


19To the extent Appellant appears to challenge the suppression court’s weight
and credibility determinations, we reject such challenge. As an appellate
court, we cannot upset the credibility determinations of the suppression court,
“within whose sole province it is to pass on the credibility of witnesses and the
weight to be given their testimony.” Commonwealth v. Poplawski, 130
A.3d 697, 711 (Pa. 2015).

                                          - 21 -